Title: To George Washington from Emmanuel Jones, Jr., 18 February 1774
From: Jones, Emmanuel Jr.
To: Washington, George



Dear Sir,
Brafferton 18th Feby 1774.

Your favour of the 25th Jany I receiv’d last night, & am sorry to tell You that my Voice was long since engaged to Mr Madison (our Professor of Mathematics) for his Brother: had my good friend Col: Washington made the least mention to me of Capn Crawford, he might have been assur’d, I would gladly have oblig’d him. The Revd Mr Thruston the 1st Instant wrote to me recommending Capn Wm Rutherford (who deliver’d the letter) and Capn Crawford; I told Capn Rutherford, that I should take great pleasure in serving them both, but was afraid I could not, as I had heard Capn Bullett’s ill conduct had occasion’d an order of Council not to appoint any more Extra-Surveyors how true this report may be, I cannot with certainty affirm.
The best method that I can point out for Capn Crawford is to get a Deputation from the Surveyor of the County in whose Precinct the Part he desires is contain’d; if he can do that, I hope he will succeed, especially if he is expeditious in his Application. Our City has long expected the Arrival of Lady Dunmore: Bonfires, Illuminations &c. have been order’d these ten Days, but

none yet lighted. My best respects attend Mrs Washington, who I should be very glad in having the pleasure once more to see. I am Dr Sir, Yr most obedt humble Servt

Emmanuel Jones

